Citation Nr: 0005669	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  97-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than December 3, 
1996, for a grant of entitlement to service connection for 
lumbar disc disease.

2.  Entitlement to an effective date earlier than December 3, 
1996, for a grant of entitlement to service connection for 
cervical disc disease.

3.  Entitlement to an effective date earlier than December 3, 
1996, for a grant of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to February 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1997 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for the 
disabilities listed above was granted effective December 3, 
1996. 


FINDINGS OF FACT

1.  The veteran submitted an unsigned VA Form 21-526, 
Veteran's Application for Compensation or Pension, in May 
1991; he was also afforded a VA compensation and pension 
examination in June 1991.

2.  A completed VA Form 21-526, Veteran's Application for 
Compensation or Pension, was not received within one year of 
the date that the unsigned application was submitted or 
within one year of the date of the VA examination.

3.  On December 3, 1996, the veteran contacted VA regarding 
his claims for service connection.

4.  A completed and signed VA Form 21-526, Application for 
Compensation or Pension, was received in January 1997.


CONCLUSIONS OF LAW

1. The criteria for assignment of an effective earlier than 
December 3, 1996, for the award of service connection for 
lumbar disc disease are not met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.155-3.157, 3.400 
(1999).

2. The criteria for assignment of an effective earlier than 
December 3, 1996, for the award of service connection for 
cervical disc disease are not met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.155-3.157, 3.400 
(1999).

3. The criteria for assignment of an effective earlier than 
December 3, 1996, for the award of service connection for a 
right knee disability are not met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.155-3.157, 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.400 (1999).

The regulations provide that service connection may be 
granted effective the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service; otherwise, the 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later. Separation from 
service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  38 
C.F.R. § 3.400(b)(2)(i) (1999).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.151 (1999).  Any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, the claim will be considered filed as 
of the date of the receipt of the informal claim.  A report 
of examination or hospitalization will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157 (1999).  

The requirement for execution of a formal application is 
significant and that benefits can be paid only if the veteran 
files the form specified by the Secretary. The United States 
Court of Veterans Appeals (Court), now the United States 
Court of Appeals for Veterans Claims, held that when an 
applicant fails to provide critical elements of the 
information requested on the form, and VA returns the form to 
the applicant requesting that he provide the missing items, 
the applicant will not have satisfied the "in the form 
prescribed by the Secretary" requirements of § 5101(a), 
until he submits the requested information.  Fleshman v. 
Brown, 9 Vet. App. 548 (1996); aff'd, 138 F.3d 1429 (Fed. 
Cir. 1998); cert. denied, 119 S. Ct. 371 (1999).  

In the present case, an unsigned VA Form 21-526, Veteran's 
Application for Compensation or Pension, was received in May 
1991.  This application identifies the veteran's mailing 
address as "345 So. Broad St., Elizabeth, NJ 07202."  A 
June 1991 VA Form 21-2545, Report of Medical Examination for 
Disability Evaluation, completed and signed by the veteran 
similarly shows that his mailing address was "345 S. Broad 
St., Elizabeth, NJ 07202."  The Board finds that both the 
incomplete application for compensation and the June 1991 VA 
examination report constitute informal claims for service 
connection for, inter alia, a right knee disability and a 
back disability.  

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Pursuant to this "duty to inform" the veteran 
of the necessary steps required to complete his application, 
in November 1991 the RO mailed a letter to the veteran at the 
address listed in both the May 1991 VA Form 21-526 and the 
June 1991 VA examination report.  See, 38 C.F.R. § 3.155.  
The letter requested that the veteran complete several items 
checked in red on the incomplete VA Form 21-526 and return 
the form to VA. The items checked in red included, inter 
alia, the signature line.  The evidence does not show that a 
completed application for VA compensation or pension was 
received within one year of receipt of either informal claim 
for benefits.  

The evidence shows that the veteran contacted VA on December 
3, 1996.  The specific content of this contact is not 
identified in the claims folder; however, on December 7, 
1996, the RO mailed another VA-Form 21-526 and informed the 
veteran that he needed to complete this form before his 
claims could be processed.  The letter was addressed to 145 
N. Halifax Ave., Apt. 502.  No city or state was listed; 
accordingly, the letter was returned to the RO as 
undeliverable.  Although, the specific content of the 
December 3, 1996 contact with the veteran is not contained in 
the veteran's claims folder, as the contact resulted in VA's 
attempt to supply an application for compensation or pension 
to him, the Board finds that the December 3, 1996 contact 
represents an informal claim for VA benefits.  

In January 1997, the RO received an inquiry from the veteran 
regarding the status of his claim.  In February 1997, the RO 
informed the veteran that his original application was 
unsigned and that he must complete and return an enclosed VA 
Form 21-526 for further action to be taken.  In March 1997 a 
completed and signed VA Form 21-526 in which the veteran 
claimed service connection for his right knee and back was 
received.  Subsequently, by means of a May 1997 rating 
decision, the RO granted service connection for lumbar disc 
disease, cervical disc disease, and a right knee disability 
effective December 3, 1996. 

As the completed and signed application for compensation 
(formal claim) was received within one year of the veteran's 
December 3, 1996 informal claim for benefits, the appropriate 
effective date of the establishment of service connection for 
the veteran's lumbar disc disease, cervical disc disease, and 
a right knee disability is December 3, 1996.  See Fleshman.  
As this is the effective date currently assigned for these 
disabilities, an earlier effective date is not warranted by 
the evidence. 

The Board notes the veteran's argument raised at a December 
1997 RO hearing that the November 1991 VA letter informing 
him of the necessary action to complete his application for 
VA benefits was not addressed properly.  He indicated that, 
at the time the letter was mailed, he lived at "45 South 
Broad Street, Elizabeth, New Jersey, 07202."  However, the 
Board finds this argument unpersuasive as the mailing address 
of the November 1991 VA letter was the address furnished by 
the veteran on both the incomplete application for benefits 
in May 1991 and the VA examination report of June 1991.  

The Board also notes the veteran's contentions that he had 
believed that he was in receipt of service connection as he 
had received a VA outpatient card from the VA medical center 
in Lyons, New Jersey, and that he believed that VA had been 
withholding compensation to offset disability severance pay 
that he received upon separation from active duty.  The Board 
must point out that the Court, in McTighe v. Brown, 7 
Vet.App. 29, 30 (1994), emphasized that an application in the 
form prescribed by the Secretary must be filed in order to 
protect an effective date, and the Court held that erroneous 
information by VA cannot be a basis for granting an earlier 
effective date.  Thus, although it is regrettable that the 
veteran may have relied on incorrect information, that 
argument provides no basis for the Board to assign an earlier 
effective date.

As discussed above, absent evidence of a prior formal or a 
prior informal claim followed by a completed application 
within one year of the informal claim, there is no legal 
basis upon which the Board may establish an effective date 
for service connection for lumbar disc disease, cervical disc 
disease or a right knee disability prior to December 3, 1996. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. As such, the 
veteran's claims are denied.


ORDER

An effective date prior to December 3, 1996, for a service-
connected lumbar disc disease is denied.  An effective date 
prior to December 3, 1996, for a service-connected cervical 
disc disease is denied.  An effective date prior to December 
3, 1996, for a service-connected a right knee disability is 
denied.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

